DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being now allowable generic or linking claim. Election was made without traverse for claims 1-7 in the reply filed on 02/10/2022. Claims 1-7 are hereby being examined in this action.

Specification
The specification filed on 11/09/2020 incorporating the Description of the Drawings will be entered and considered.

The amendment filed 01/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amended specification filed 01/27/2021 includes a substantial quantity of new matter that wasn’t filed within the original disclosure provided on 07/31/2020. The examiner considers the following examples as constituting new matter:
Paragraph [0033], “A custom handbag of the present invention illustrates a unique concept of a combination of audio cassette tapes being attached to the front face of a handbag. This concept applies to various types of handbags. The different types of handbags include a conventional handbag as shown in Figure 1. This bag 200 has front and back sections 202 and sides sections 204. Not shown in this figure in a bottom section. This bag also has chained handles 206 to facilitate carrying the bag. Other handbags such as the shoulder strap, cross-shoulder strap and Fannie pack handbags can incorporate the same design concept with the attached cassette tapes as the conventional handbag. A handbag can come in various styles but each type of bag will have front face on which to display the cassette tape design.”
Paragraphs [0034] – [0042] in their entirety.

Due to the prevalence of the new matter within the specification filed on 01/27/2021 the specification will not be entered.

Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2, lines 1-2, “further comprising a stabilizer material positioned between and attached to said outer bag material and said inner surface material.”
Claim 4, lines 1-2, “wherein said plurality of audio cassette tape images comprise front sections of audio cassette tapes attached to each other.”
Claim 7, lines 1-2, “wherein said plurality of audio cassette tape images are removeably attached to the outer surface of the handbag.”

No new matter should be entered.
Drawings
Due to the prevalence of the new matter within the drawings filed on 01/27/2021 the specification will not be entered.

Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s). 
Claim 2, lines 1-2, “further comprising a stabilizer material positioned between and attached to said outer bag material and said inner surface material.”

 No new matter should be entered.


Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, line 1, “A handbag with a custom_outward appearance”, should read “a handbag with a custom outward appearance”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, and 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 1-2, claims the limitation “further comprising a stabilizer material positioned between and attached to said outer bag material and said inner surface material.” It is unclear to the examiner what comprises the “stabilizer material”. For examination purposes, the limitation “stabilizer material” will be interpreted as the material the pattern is secured to. Claims 6-7 are also rejected due to virtue of dependence on claim 2.
Claim 4, lines 1-2, claims the limitation “wherein said plurality of audio cassette tape images comprise front sections of audio cassette tapes attached to each other
Claim 7, lines 1-2, “wherein said plurality of audio cassette tape images are removeably attached to the outer surface of the handbag.” It is unclear to the examiner how the cassette tapes images are removably attached from the handbag. Wherein the Detailed Description paragraph [0024], the pattern and cassette tapes are described as being affixed through sewing or using screws respectively. For examination purposes the limitation “removably attached” will be interpreted as an attachment method that is convenient for the user to revert.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sew Sweetness (https://sewsweetness.com/2010/11/cassette-tapes-mabel-bag.html), provided with a  prior art date of 11/15/2010.
Regarding Claim 1, Sew Sweetness teaches handbag with a custom outward appearance of authentic audio tapes comprising:
An outer bag material (2 in Modified Figure 1 below) and an inner liner material (wherein Sew Sweetness teaches an interior “Alexander Henry Light Bright” fabric layer) attached at edges of each material to form said handbag (1 in Modified Figure 1 below), said outer bag material (2 in Modified Figure 1 below, described as “Moda Cassette tape fabric” as taught by Sew Sweetness) forming an outer surface (wherein the outer material forms an outer surface of the handbag) of the said handbag and said inner liner material (wherein Sew Sweetness teaches an interior “Alexander Henry Light Bright” fabric layer) forming an inner surface of said handbag (wherein the inner material would form an inner surface of the handbag). 
A plurality of audio cassette tape images (3 in modified figure 1 below)  configured in a pattern of horizontal and vertical rows in a rectangular shape (wherein there are a plurality of columns and rows depicting audio cassette tape images), said plurality of audio cassette tape images (3 in modified figure 1 below) being attached to said outer surface (wherein the images are provided on the outer surface of the bag anticipated by Sew Sweetness) of the handbag (1 in modified figure 1 below) such that said plurality of audio cassette tape images (3 in modified figure 1 below) is visible when said handbag (1 in modified figure 1 below) is carried (wherein the outwardly visible images of the handbag as taught by Sew Sweetness would be visible while carried) 
A securing handle (4 in Modified Figure 1 below) attached to the handbag (1 in Modified Figure 1 below) attached to facilitate carrying the handbag  or securing the (wherein the carrying handle would be provided for carrying the handbag as taught by Sew Sweetness).        
    
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    26
    22
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    27
    23
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    28
    22
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    30
    23
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    29
    140
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    426
    640
    media_image6.png
    Greyscale
	
	

	Regarding Claim 2, Sew Sweetness further teaches the handbag (1 in Modified Figure 1 above) further comprising a stabilizer material (wherein the “Mabel Messenger Bag” material would provide a stabilizing material for the “Moda Cassette tape fabric” as taught by Sew Sweetness) positioned between and attached to said outer bag material (2 in Modified Figure 1 above) and said inner surface material (wherein Sew Sweetness teaches an interior “Alexander Henry Light Bright” fabric layer).

Regarding Claim 4, Sew Sweetness further teaches wherein said plurality of audio cassette tape images (3 in Modified Figure 1 above) comprise front sections of audio cassette tapes (As seen in Modified Figure 2 below) attached to each other (wherein the tapes are adjacent to each other in the “Moda Cassette tape pattern”, and are attached to each other as a contiguous fabric) and aligned in a series of horizontal rows and vertical rows (as seen in modified Figure 1 above) to form a cover for a front section of said outer handbag material of said handbag (wherein Sew Sweetness teaches sewing the “Moda Cassette tape pattern” to the exterior of the bag). 

    PNG
    media_image7.png
    38
    215
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    129
    208
    media_image8.png
    Greyscale

	
	Regarding Claim 5, Sew sweetness further teaches wherein said plurality of audio cassette tape images comprise a template of one material (wherein Sew Sweetness teaches sewing the “Moda Cassette tape pattern” to the exterior of the bag) having front sections of audio cassette tape images (as seen in Modified Figure 2 above) aligned in a series of horizontal rows and vertical rows to form a cover for a front section of said outer handbag material of said handbag  (wherein Sew Sweetness teaches sewing the “Moda Cassette tape pattern” to the exterior of the bag).

Regarding Claim 6, wherein said plurality of audio cassette tape images are permanently attached (through sewing) to outer surface of the handbag (1 in Modified Figure 1 above)  such that said plurality of audio cassette tape images (3 in Modified Figure 1 above) is visible when said handbag (1 in Modified Figure 1 above) is carried. (wherein Sew Sweetness teaches sewing the “Moda Cassette tape pattern” to the exterior of the bag).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claim 3, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Sew Sweetness (https://sewsweetness.com/2010/11/cassette-tapes-mabel-bag.html), as applied to claim 1 above, in view of WarpedDNA (https://www.etsy.com/listing/65857755/retro-cassette-tape-purse?show_sold_out_detail=1&ref=nla_listing_details), which has a listing date of 05/14/2011.

	Regarding Claim 3, Sew Sweetness teaches all of the elements of the invention described in claim 1 above except; wherein said plurality of audio cassette tape images comprise entire audio cassette tapes attached to each other and aligned in a series of horizontal rows and vertical rows to form a cover for a front section of said outer handbag material of said handbag.
	WarpedDNA further teaches wherein said plurality of audio cassette tape images comprise entire audio cassette tapes attached (10 in Modified Figure 3 below) to each other and aligned in a series of horizontal rows and vertical rows to form a cover for a front section of said outer handbag material of said handbag. (Wherein the cassette tapes serve as the exterior of the handbag, in addition to being configured in columns and rows).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the tote and dolly system as taught by .

Claim 7, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Sew Sweetness (https://sewsweetness.com/2010/11/cassette-tapes-mabel-bag.html), as applied to claim 2 above, in view of Carey et al. (US 5533558 A)

	Regarding Claim 7, Sew Sweetness teaches all of the elements of the invention described in claim 1 above except; wherein said plurality of audio cassette tape images are removeably attached to outer surface of the handbag such that said plurality of audio cassette tape images is visible when said handbag is carried.
	Wherein Sew Sweetness teaches a plurality of cassette tape images. (3 in Modified Figure 1 above)
	Carey et al. further teaches a handbag (10) wherein images (14) can be removeably attached (16) to outer surface of the handbag (10) such that said images are visible when said handbag is carried. (Wherein the decorative covering (14) is applied to the exterior of the bag (10) enabling the images to be viewed while carrying the handbag (10).) (Figs. 1-5; Col. 2- Lines 7-14)


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Imobaby (https://www.amazon.com/IMOBABY-Messenger-Shoulder-Briefcase-15-15-4/dp/B07HK7LCJ1/), presented with a date first available on 09/21/2018, teaches a laptop bag with a plurality of cassette tape images.
LUI SUI (https://www.amazon.com/LUI-SUI-Womens-Elegant-Shoulder/dp/B075HBQ6BH), teaches a clutch shaped like a cassette tape.
Anderson et al. (US 20130032502 A1), teaches an ornamental container.
Stefanovic (US 20160015101 A1), teaches interchangeable decorative modular tiles for fabric.
Donahue (US 9433278 B2), teaches a customizable backpack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733              .

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733